Citation Nr: 0711839	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face, back, and arms, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint aches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had honorable service from September 1978 to 
September 1981, and other than honorable service from April 
1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a skin disorder of the face, back, 
and arms, to include as due to an undiagnosed illness, and 
denied his claim of entitlement to service connection for 
joint aches, to include as due to an undiagnosed illness.  In 
June 2004, the veteran and his spouse testified before the 
Board at a hearing that was held at the RO.  In a June 2005 
decision, the Board reopened the veteran's claim of 
entitlement to service connection for a skin disorder of the 
face, back, and arms, to include as due to an undiagnosed 
illness, and then remanded that claim and the claim for joint 
aches, to include as due to an undiagnosed illness for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

At his June 2004 hearing before the Board, the veteran 
testified that he was treated for skin problems and aching 
joints during his period of service in the Persian Gulf.  
Service personnel records from the veteran's first period of 
active service, from September 1978 to September 1981, have 
been associated with the veteran's claims file.  It does not 
appear, however, that service medical records pertaining to 
his second period of service, from April 1987 to July 1991 
have been associated with the claims file.  As the file 
appears to be incomplete, a remand is necessary in order to 
make every effort to assist the veteran in obtaining 
information necessary to substantiate his claims.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

With regard to the veteran's claim for service connection for 
an undiagnosed illness manifested by skin rashes, in June 
2004 testimony before the Board, the veteran reported a 
history of various skin problems since his service in the 
Persian Gulf that had not been attributed to a specific 
cause.  The record reflects that the veteran underwent VA 
examination of the skin in April 2002.  At the time of the 
examination, the veteran had no urticaria, wheals, or 
dermatitis.  The examiner attempted to produce 
dermatographia, without success.  The diagnosis was 
urticaria, recurrent, chronic, idiopathic.  While at the time 
of the examination the veteran did not have any urticaria, 
wheals, or dermatitis, a review of the record otherwise 
reflects that the veteran has received extensive treatment 
for various skin ailments.  As the examiner did not comment 
as to the skin conditions for which the veteran had received 
treatment, it is unclear to the Board whether all of the 
veteran's skin symptoms are manifestations of a diagnosed 
disorder.  The Board accordingly finds that a remand for an 
additional examination and opinion addressing this question 
is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006); see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).   

With regard to the veteran's claim for service connection for 
an undiagnosed illness manifested by joint pain, in June 2004 
testimony before the Board, the veteran complained of pain in 
his neck, shoulders, elbows, wrists, left thumb, and ankles 
that was not attributed to any known clinical disorder.  In 
order to be entitled to service connection for an undiagnosed 
illness under the provisions applicable to Persian Gulf War 
veterans, however, there must be "objective indications of 
chronic disability" that include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  

In April 2002, the veteran underwent VA examination of the 
joints.  At the time of the examination, he reported that he 
was not currently experiencing any joint pain.  As he was not 
currently experiencing any pain in his joints, the examiner 
determined that the veteran did not have a current diagnosis 
of any disability affecting the joints.  However, a review of 
the veteran's claims file reflects contemporaneous records 
that demonstrate that the veteran sought frequent treatment 
for pain and swelling of his joints.  Thus, while the veteran 
has already been afforded a VA examination, because it is not 
clear to the Board whether there are objective indications of 
joint pain, or whether these symptoms are manifestations of a 
diagnosed disorder, the Board finds that a remand for an 
additional examination and opinion addressing these questions 
is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2006); see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).   

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all 
service medical records from the 
veteran's period of service from April 
1987 to July 1991.  If necessary, a 
search should be conducted for the 
records from alternate sources.  If the 
veteran's service medical records 
cannot be located, attempt to 
reconstruct the veteran's records.  In 
this regard, the veteran should be 
requested to submit copies of all the 
service medical records he has in his 
possession.  All efforts to obtain the 
records should be fully documented, and 
a negative response must be provided if 
the records cannot be located.

2.  After obtaining the veteran's 
service medical records, schedule the 
veteran for a dermatological 
examination in order to ascertain the 
nature and etiology of his skin 
conditions.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and 
the report of examination must reflect 
that the file was reviewed.  All 
indicated tests and studies should be 
conducted.  The examiner should 
specifically opine as to whether each 
of the veteran's skin complaints may be 
attributed to a known clinical 
diagnosis, or whether they are more 
likely manifestations of an undiagnosed 
illness.  

3.  After obtaining the veteran's 
service medical records, schedule the 
veteran for an orthopedic examination 
in order to ascertain the nature and 
etiology of his reported joint pain.  
The claims folder must be provided to 
the examiner for review in conjunction 
with the examination, and the report of 
examination must reflect that the file 
was reviewed.  All indicated tests and 
studies should be conducted.  The 
examiner should specifically opine as 
to whether the veteran's complaints of 
joint pain may be attributed to a known 
clinical diagnosis, or whether they are 
more likely manifestations of an 
undiagnosed illness.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for a skin disorder 
of the face, back, and arms, to include 
as due to an undiagnosed illness, and 
for joint aches, to include as due to 
an undiagnosed illness.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow for an appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



